DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
Response to Amendment
The amendment of claims 1 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claim(s) 1-7, 9-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alzer et al (US 2006/0183815).
Claims 1-3, 7, 9-10, 12: Alzer teaches a composition comprising a compound of T-O-B-Z and polyethyleneimine, wherein Z can be carboxylic acid or phosphonic acid, B can be
    PNG
    media_image1.png
    22
    275
    media_image1.png
    Greyscale
, wherein d can be zero, and the carbonyl group from carboxylic acid reads on G group as claimed [0014-0039, examples]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claim 4-5: It is noted that claim 4 a product-by-process claim.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Claim 6: Alzer is silent with respect to the acid number of the oligomer. However, the teachings from Alzer have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alzer et al (US 2006/0183815) in view of Misske et al (US 2010/0261634).
Alzer teaches the limitation of claim 9 as discussed above.
Alzer does not teach the polyethyleneimine comprising ether group like claimed.
However, Alzer teaches the composition is for the dispersing of solids. Misske discloses an alkoxylated polyethyleneimine promotes the dispersing of soil. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize alkoxylated polyethyleneimine to promote the dispersing of solid. 
Double Patenting
Claims 1-4, 6, 9-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No.16/071,545. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘545 discloses a composition comprising an oligomer containing a carboxylic acid and a polyamine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763